Energy performance of buildings (recast) (debate)
The next item is the recommendation for second reading by Silvia-Adriana Ţicău, on behalf of the Committee on Industry, Research and Energy, on the Council's position at first reading for adopting a directive of the European Parliament and of the Council on the energy performance of buildings (recast) (05386/3/2010 - C7-0095/2010 -.
In 2008, the EU undertook to cut energy consumption by 20%, as well as to ensure that 20% of the energy consumed comes from renewable sources by 2020. As part of the European Council meeting held on 25 and 26 March 2010, European Union leaders set a common target of a 20% increase in energy efficiency by 2020.
Buildings are responsible for 40% of the total consumption of energy, as well as for 35% of polluting emissions. Improving the energy performance of buildings will have a major impact on European citizens' lives. Across the EU, families spend, on average, 33% of their incomes on water, electricity, gas and maintenance. In fact, this figure can even reach 54% in the case of families with very low incomes. Investments in improving energy efficiency will result not only in lower energy bills, but also in creating 2.7 million jobs in the EU by 2030.
In November 2008, the Commission tabled a legislative proposal for reforming Directive 91/2002 concerning the energy performance of buildings. In April 2009, the European Parliament adopted by a huge majority its position at first reading as part of the codecision procedure. Subsequently, Parliament and the Council conducted intense negotiations during the Swedish Presidency of the Council of the European Union. In November 2009, a political agreement was reached on the technical aspects of the legislative proposal.
This agreement has the following main achievements.
A separate article was introduced, along with several recitals and provisions concerning funding-related aspects. The Commission must identify the existing financial instruments and fiscal measures and table new proposals by 30 June 2011. These provisions are also supplemented by a declaration from the Commission.
All new buildings must have a net energy consumption of close to zero by 31 December 2020, while the majority of energy must also come from renewable sources. This deadline has been brought forward by two years for the public sector. In the case of buildings with a net energy consumption close to zero, Member States will set clear objectives and devise action plans, which will also feature support measures.
The energy performance of buildings which undergo major renovation or of the renovated parts of these buildings must meet the minimum energy performance requirements also applicable to the buildings' technical systems and components which have a significant impact on the building's energy performance.
New provisions about certificates were introduced. A minimum amount of information must be specified in a certificate, including funding options. Provisions were introduced on issuing and displaying energy performance certificates.
The energy performance indicator from the building's energy performance certificate must be included in adverts for selling or renting the building or part of it.
There must be more information provided and greater transparency regarding the accreditation and training of experts and the provision of information to owners and tenants.
Consultations must be held with the local authorities and they must provide support in enforcing recommendations, introducing new provisions aimed at local town planners and architects to ensure the buildings' energy efficiency is taken into consideration.
Smart metering systems and active control systems have been introduced, such as automation, control and monitoring systems designed to save energy.
No common methodology will be devised but, by 30 June 2011, the Commission will produce a comparative methodology framework for calculating the optimum level in terms of costs and minimum energy performance requirements. The directive will be reviewed by 1 January 2017. The Council's common position is based on the agreement signed in November 2009 between the European Parliament and Council. This is why I recommend its adoption.
Mr President, honourable Members, it is rare in politics to have an opportunity to present proposals and measures as a win-win situation. Today, we have just such an opportunity: the forthcoming adoption of the recast version of the directive on the energy performance of buildings.
Buildings are responsible for 40% of energy consumption and for 36% of carbon dioxide emissions in the EU. Implementing economic measures to reduce energy consumption in the residential sector can make a significant contribution towards achieving our 2020 goals for greenhouse gas reductions and energy saving. In so doing, we will, at the same time, bolster our energy security and create growth and jobs in the construction industry. The recast directive on the energy performance of buildings will also encourage a raising of standards in the national codes on energy efficiency in house building and will help consumers to reduce their utility bills. Energy efficiency is the cheapest way to combat climate change.
I would like to highlight three elements of the recast directive which, from our point of view, represent substantial progress compared with the situation to date.
Firstly, national requirements of new builds and renovations will result in buildings that save considerably more energy. This directive also covers small buildings with a useable area of less than 1 000 m² as well as minor energy-relevant renovation work, and also the replacement of boilers and windows.
Secondly, the recast version means our citizens will be provided with better information. Homeowners and tenants will be well-informed, with specific details of the energy consumption and potential energy savings of a building. This should provide an incentive to the market to realise low-energy houses and carry out renovations on a broad front.
Thirdly, with effect from 2020, all new builds must meet the extremely stringent near-zero energy building standard. In addition, Member States should draw up national action plans to raise the standard of existing buildings closer to the level of near-zero energy buildings.
For all these reasons, the new directive is a successful achievement of European energy policy. I would like to thank the Members of Parliament and you, Mrs Ţicău, for your good cooperation in recent months and also for the unusually quick adoption of the directive.
You have already emphasised that the recast version will only be able to realise its full energy-saving potential if it is transposed effectively and quickly and if there are also supporting instruments. To this end, we need to make better use of existing financing instruments, such as the European Regional Development Fund, which allows 4% of the budget to be used for energy efficiency measures - an opportunity that has barely been utilised by the Member States to date.
In addition, we would like to provide the Member States with financial support for their efforts to transform the building stock. We are currently preparing - as announced previously in the Committee on Industry, Research and Energy - the reallocation of at least EUR 150 million of unused funds from the European Economic Recovery Plan for projects in the area of renewable energy and energy efficiency.
I am sure that Parliament's support today represents an important step. I would like to thank you all for your good cooperation.
Mr President, Commissioner, Mrs Ţicău, I would like to congratulate you on this report. I believe it to be a great step in the right direction. There are more than 160 million buildings in Europe, and these buildings need to be renovated in respect of their thermal efficiency in order to minimise energy consumption, thereby bringing about a corresponding reduction in overall energy consumption.
Forty per cent of energy is used for heating and cooling buildings. We hope that renovation measures will allow us to achieve our goal of a 5% reduction in total energy consumption by 2020. However, we are also concerned with creating new jobs. There is no doubt that we need new training schemes for the tradesmen who will not only be renovating these existing buildings, but also building new ones. We need small and medium-sized enterprises that specialise in this segment and we must make it possible for them to make a profit in this area and to pay higher net wages. I believe that is the best way out of the crisis, because not only will it, of course, raise new tax revenue but, moreover, energy from fossil fuels will be replaced by renewable energy - thereby reducing fossil fuel consumption.
I believe that substituting fossil fuels in consumption and production is the way ahead and naturally will also result in a noticeable reduction in household expenses. I also believe that these investments will pay off and that we should not continue with the levels of consumption that we have seen in recent decades. We should take this opportunity to start investing again. Investment is particularly essential in times of crisis, to enable us to overcome the crisis - and overcome it with as little bureaucracy as possible.
First of all, I would like to congratulate my colleague, Mrs Silvia Ţicău, for the immense work she has done in preparing this important report. In my opinion, the agreement reached with the Council is very ambitious and represents a new qualitative leap throughout the entire sector. Therefore, it is now very important for Member States to implement the provisions of the directive properly and on time. The issue of the energy consumption of buildings is particularly relevant in the overall context of the internal energy market. The buildings sector in the European Union is one of the sectors with the most opportunities for energy saving. That is particularly true for the populations of the new European Union Member States, because those countries have the largest number of old and energy inefficient residential buildings, while inhabitants living in them and on the very lowest incomes are forced to pay the most for communal services. The movement towards nearly zero energy cost in buildings means that the bar has been raised even higher for builders than hitherto planned when discussing passive house technologies. Commissioner, ladies and gentlemen, I would like to repeat that this is really very important and very ambitious, and hopefully it will also be put into practice.
on behalf of the ALDE Group. - Mr President, I, too, would like to congratulate Mrs Ţicău, who has worked with tremendous dedication on this dossier. We have had a big delay because of the legal adjustments that were necessary because of the Lisbon Treaty, and that has meant that there has been a lot more CO2 emitted than would have been if we had been able to do this sooner.
In this long gestation, it is easy to forget that some of the things in this recast were actually considered quite radical when they were first raised. In particular, the dropping of the 1 000 m2 threshold which was proposed initially by Parliament in its report on the Action Plan for Energy Efficiency, and also the step of bringing in near-zero energy buildings by 2021. Unfortunately, this new requirement for new buildings will not help us with the 20-20-20 targets, especially because, increasingly, we realise that we need to be looking at at least a 30% greenhouse gas emission reduction. To have any effect on meeting our climate change targets, it is existing buildings that we need to concentrate on and the energy efficiency requirements there.
I would suggest three key actions that we need to see in place if we are going to realise the potential for energy saving in existing buildings.
Firstly, it is very important that the Commission comes forward with a robust cost-optimal methodology for renovation. The timetable is quite tight, but necessarily so because so much time has already been wasted, and it is going to be 2014 before the cost-optimal methodology will apply.
Secondly, all Member States need to consider adopting national annual targets for improving a certain percentage of their existing buildings. If we had a European 'binding' target on energy efficiency, I am sure that we would see that kind of action being taken in Member States very quickly, because they would realise that one of the easiest ways to achieve an energy efficiency target is by systematically upgrading existing buildings.
Thirdly, and vitally, Member States need to put in place upfront funding for energy-efficiency improvements and, despite all the work of the rapporteur and the shadows' best efforts, we did not get as far on this in the recast as we would have wished from Parliament's point of view. Therefore, it is particularly important that we now get money for energy efficiency into the economic recovery programme, and I hope the Commission will not delay with its proposal on this.
Finally, given the comments made in the state-of-play document about the weakness of implementation of energy-efficiency legislation in the past, I would ask the Commission whether it can ensure that this directive is implemented fully and on time.
Mr President, Commissioner, ladies and gentlemen, many congratulations to Mrs Ţicău and the whole team of shadow reporters. This directive would not have turned out so successfully without a strong European Parliament.
In my two and a half minutes, I will talk less about the directive and more about what needs to be done in the future to deal with the weaknesses of the directive, particularly as regards the existing building stock. What could be more appropriate at a time of crisis than to improve the way Europe's resources are exploited and increase energy productivity? What we really need now from the Commission is a European buildings initiative with four central pillars.
Firstly, assistance for national governments with transposing the directive. The last directive was not properly transposed. In your Directorate-General, Mr Oettinger, you have one full-time official - and he will be leaving in July. How are you going to ensure - in terms of personnel, among other things - that the directive is correctly transposed?
Secondly, as you have mentioned, financing models. What can be done in the Commission to improve the way that resources from the European Regional Development Fund are used for buildings? Perhaps you could give us a few details regarding the funds left over from the European Economic Recovery Plan that you mentioned.
Thirdly, we need greater labour productivity in construction, and for that we need more training. Better trained workers will increase productivity, but naturally, will also raise issues in respect of the prevailing working and pay conditions in the European construction industry. Consequently, we would also need an initiative from the Commission for social dialogue at European level between the construction industry and the trade unions.
Finally, in the area of research and development, there urgently needs to be a greater focus on buildings, on the building of low-cost net zero energy or near-zero energy housing and - most importantly of all - new ways of organising building renovation. We will only be able to build or renovate more cheaply if the entire renovation process is better designed. This is another area in which European research funds could be used to provide real and substantial assistance to both the national governments and the construction industry.
on behalf of the ECR Group. - Mr President, I would also like to start by thanking Ms Ţicău and the other rapporteurs for the way that this directive has been negotiated. It has been with great warmth amongst the groups and it is very encouraging to hear that the debate on the next steps has already started.
I do welcome this report. As many have mentioned, 40% of our energy is consumed in buildings. We need more sustainable living, not only because of the carbon challenge but also because of the concerns we all share about rising energy prices and energy security.
Some Member States are already much more ambitious in their national codes for energy efficiency, and I hope that this directive will encourage others to follow suit. Energy performance certificates help to raise awareness of where energy and costs can be saved, and encouraging new buildings and newly refurbished buildings to have smart meters give consumers more control over their energy-related decisions. This is all good progress.
This recast was born because the original directive was being poorly implemented. Going forward, Parliament and the Commission must always keep an eye on how Member States are implementing this one. The Commission must help: please, facilitate the transfer of best practice among Member States and also ensure that minimum energy-performance standards are compatible whilst reflecting regional differences.
We all know that, to rise to the challenge of energy saving, it is important that consumers both in the public and private sectors acknowledge and see the benefits which directly engaging with energy-saving initiatives can bring both in environmental and economic terms, but I will give you a warning because there has been an example in my own Member State of gold-plating the directive, particularly in the requirements for energy performance certificates in public buildings, and this has added, in some cases, extra bureaucratic costs with little perceived energy saving and led to a loss of public support; that is regrettable.
As a final point, all those who fear that the EU is facing an identity crisis at the moment should take heart from this report. There has been a unity of purpose and conviction from the beginning of my involvement - and I know that that goes back many years before I joined this Parliament last summer. Let us heed the lesson that the EU is strongest when we focus on core areas where value can be achieved by working together in a common interest.
Mr President, I would also like to begin by congratulating Mrs Ţicău on all the hard work and dedication she has put into such a significant report, and on the work that she has done towards improving the energy performance of buildings and in support of a more sustainable Europe. As we know, energy use in the European Union is well above acceptable levels, and that is why it is so important to move forward with proposals of this nature.
It is high time that we had a policy that is ambitious in European terms, and that we added further measures to this ambitious policy, especially amidst the crisis situation that we are experiencing. The construction sector is considered one of the sectors or markets with the greatest potential in terms of energy savings and other matters, which is why it is the sector of excellence for supporting public policies. I would like to finish on this, Mr President.
We therefore anticipate taking advantage of the opportunity that is being given to invest in improving the energy efficiency of buildings and the potential to create millions of jobs in the next few years. Moreover, it is not just about new buildings, but also the restoration and refurbishment of existing buildings that have deteriorated or become derelict.
So let us take the opportunity to use this legislation as an essential contribution to reviving the European economy; we must start making the most of investment, which can and must be strategic, to recover from the crisis. Let us also hope that there is investment from the Commission and that the Member States know how to make the most of it.
First, I would like to say how pleased I am that the European Union has seen the potential for significant energy savings in the way that buildings are operated. Energy savings can be achieved relatively rapidly and efficiently by improving the heat insulation capabilities of building envelopes, even with the additional heating of older buildings.
However, heat losses related to the heating of buildings do not represent the only waste of energy in buildings. From the perspective of energy consumption, water heating for personal hygiene and air-conditioning in enclosed spaces are a significant item in developed societies. In these areas, however, energy saving methods will be rather more difficult and more complicated. They will involve improving the efficiency of relatively complicated, sophisticated systems securing the regulation and exchange of energy between different media in the building itself.
Since most buildings are, from the perspective of unification, unique entities, the internal energy regime of every building must also be adequately planned and implemented on a more or less individual basis for the workplace or household in question. Our objectives must therefore include a significant expansion of claims in relation to the complexity and difficulty of engineering and planning work aimed at correctly specifying intelligent energy solutions for individual buildings.
We must therefore, Commissioner, also look for ways to encourage people working in this area to become better trained. Personally, I will be delighted if the aims of this directive are well implemented. However, I think that will be difficult in some areas.
(PT) Mr President, Commissioner, the construction sector is responsible for 40% of the EU's energy consumption and 35% of its emissions. This legislation stipulates that by 2020, new buildings must be nearly zero energy and that renovated existing buildings must meet minimum energy performance requirements.
This legislation will therefore contribute to reduced energy dependency in Europe, decreased CO2 emissions, improved internal and external air quality, and increased well-being in cities. The incentive to improve the energy performance of buildings also signifies a chance to reclassify our cities, contributing to tourism, job creation and sustainable economic growth in the EU.
However, reclassification requires increased public and private investment. We are talking about direct public investment, with an immediate effect on job creation and the involvement of small and medium-sized enterprises. A programme involving the reclassification of our cities will be a safe one that is well suited to our economic recovery.
I therefore call on the Commission and the Member States to use the Structural Funds to reclassify buildings in environmental and energy terms, with this financing used as a catalyst for private funding. I also call on them to work together to find the appropriate financing model for renovating existing buildings.
(ET) Mrs Ţicău's report is one of the most significant energy and climate policy instruments that we have adopted in recent years. I would like to offer my congratulations to everyone who was involved with this report, but particularly to the rapporteur, Mrs Ţicău. I will not repeat what has been said before, but I will focus on two points.
First, the directive offers many new business opportunities to entrepreneurs. In addition to new technologies for improving the energy efficiency of buildings, in the future, there will also be increased demand for environmentally friendly building materials, a reduction in the consumption of materials and waste in the building sector, the recycling of building waste, and the development of intelligent houses. Therefore, European entrepreneurs, in cooperation with the European Union and the Member States, should invest today in technologies which will reduce the large effect that buildings have on the environment, because at the moment, buildings consume around 40% of the European Union's energy, emit 38% of the European Union's CO2 emissions and, in addition to this, the building sector is the most resource-heavy sector of the economy in the European Union.
Second, the directive offers only a partial answer to the question of who will pay for all this. For example, the directive contains proposals saying that the European Commission should direct more of the resources in the European Union Structural Funds into financing the energy efficiency of buildings. I consider it extremely important, when revising the current financial perspective, not to let the opportunity slip and to find resources to increase financing for the energy efficiency of buildings. Energy saving is the cheapest way of producing energy, so let us use it.
(FR) Mr President, ladies and gentlemen, I welcome the positive progress that this directive represents in the face of the urgent need to combat climate change.
2010 is the year of the fight against poverty and social exclusion. The European Partnership for Energy and the Environment (EPEE) estimates that between 50 and 125 million Europeans suffer from energy poverty. However, this new legislation concerns only new buildings and will affect only 2.7 million new homes per year, when there are 200 million old homes in the European Union. The fact is, at least 150 million homes will have to be renovated by 2050 in order to attain factor 4.
Commissioner, since 2007, 4% of the European Regional Development Fund (ERDF) has been set aside to improve the energy performance of buildings, but has been used only to a very limited extent. How, then, are you going to put pressure on the Member States to really use these funds, because if they go unused, they are liable to disappear from 2013, when some of them will actually have to be increased?
(LT) As many of you have mentioned, energy saving is the most economical way to ensure energy security and limit the amount of carbon dioxide emissions. I would also like to congratulate all of our colleagues, above all, the rapporteur and all our other fellow Members, for this successful review of the directive. This area, the buildings sector, has great unused potential, not just in the area of energy saving, but in the creation of new jobs and the implementation of new technologies as well. For example, in my country of Lithuania, over 80% of the buildings were built more than 20 years ago and they are very uneconomical. Therefore, the review of this directive on the energy performance of buildings is really very timely and necessary during the current crisis. The agreement reached with the Council on the wording of the new directive is well balanced and fully reflects the principle of subsidiarity. The directive provides for minimum requirements for buildings, both new and renovated, and will create suitable conditions to optimise the consumption of energy resources and save inhabitants' and the state's money. At the same time, more stringent rules on building certification and the provision of information will encourage inhabitants to change their consumption habits. Mr President, although it has been said several times, I would still like to underline again that the success of the directive will depend on its speedy implementation in the Member States. To that end, provision must be made for effective financial support measures both at Member State and EU level. Energy efficiency, one of the European Union's priorities, should also become a policy priority for all Member States.
(RO) The Energy Performance of Buildings Directive will have a direct influence on the new types of investment made in the construction sector. Investment in new technologies, which will be aimed at cutting energy consumption, will have a significant impact on the national and regional labour market and improve the European Union's energy security.
Financial instruments are required. Europe's citizens cannot bear the costs alone for modernising energy systems. The maximum amount of resources which can be allocated for this from the European Regional Development Fund is not sufficient and must be increased to the highest possible level. The Commission must provide additional support by setting up the Energy Efficiency Fund by 2014, which could be cofinanced by the European Union, the European Investment Bank and Member States.
I encourage the European Commission to continue with the development of the Smart Cities Initiative and to examine the current mechanisms being used in Member States to spread best practice in the European Union and the exchange of knowledge and technical assistance in order to generate new financial resources for improving energy efficiency in housing.
(HU) I congratulate Mrs Ţicău on her report and on the directive. However, this directive is not worth the paper it is written on if there is no money for it. I wish to draw Commissioner Oettinger's attention to the fact that funding sources must be guaranteed in the budget for the period after 2013 and in the Cohesion Funds. It is clear that in addition to European Union sources, we need funds from Member States, private capital and contributions from the population, in other words, a distinctive form of cofinancing. Mr Marinescu has already mentioned that we need to identify the sorts of cutting-edge practices that certain Member States have introduced using direct subsidies, credit facilities or other methods. In Hungary, 250 000 tower block apartments were renovated, since the condition of the old ones in the new Member States, as my Estonian and Latvian fellow members have already mentioned, is particularly dire. In my view, this building renovation programme must be continued and extended to the poor inhabitants of rural areas as well, as my fellow Member from the Group of the Greens/European Free Alliance has also stated.
(DE) Mr President, Commissioner, there are a few things that I think we should bear in mind in the forthcoming debate. Firstly, the potential for energy savings in residential buildings in the coming years is disputed. What can be done easily has, in part, already been done. In contrast, renovations - particularly of listed buildings - could be very expensive. There is little point in renovating a building so that it is fantastically energy efficient if it then stands empty because the rent has soared. Even in the interests of protecting the climate, I do not believe that we should interfere with the ownership rights of citizens where renovations are concerned. There must be no obligation to install solar panels when building a house, carrying out reroofing works, building an extension or replacing a heating system, such as is the case in the Marburg model.
A further point concerns zero energy buildings. As we know, it is only possible for a household to satisfy its electricity requirements using photovoltaics if the electricity grid remains available for periods when there is less sun. In other words, for the electricity grid operator, the costs will remain the same. Combined heat and power facilities also involve expensive dual structures. Even with optimal power management, many questions remain unanswered and dramatic price peaks could occur - quite apart from the fact that in most cases, we do not yet have the corresponding intelligent appliances.
(GA) Mr President, I welcome this report and, in particular, the excellent points and recommendations made by my fellow Members. Without a doubt, it is clear that the majority of buildings and private houses which exist currently will still be there not only in 2020, but in 2050 as well. As such, we should focus on these buildings and houses immediately.
In my own country, there are many people who are currently unemployed building houses and so on. However, thousands and thousands of houses are empty with no one living in them. As such, there is no need to build new houses. Therefore, as has been stated by my fellow Members, we should focus on the houses that are there currently. I agree with the Commissioner - the governments should use the structural funds, and so on, to deal with this work immediately. It is extremely important, and I also recommend that the plan be implemented.
(RO) I would like to congratulate the rapporteur, Mrs Ţicău, for all her efforts on this report. The construction sector offers great potential for energy savings. It is vital to improve the energy performance of buildings in order to achieve the EU 2020 strategy objectives. Energy certificates are required primarily for informing purchasers about a house's energy performance.
Romania was intending to introduce energy certificates for property transactions starting this year, but the decision to approve the draft regulatory act has been postponed. The main reasons for this were the insufficient number of energy auditors and the risk of increasing the price of old houses. They will be introduced in Romania, according to government representatives, by 1 January 2011 at the latest. The main benefit derived by ordinary citizens from the renovation of heating systems in residential buildings is that their maintenance costs will be reduced. The Ministry of Regional Development and Tourism has this year allocated RON 150 million for this purpose.
(CS) There can be no doubt that increased energy saving in buildings - thanks in part to this directive - makes a lot of sense politically. It is a small piece in the mosaic of responsibility for sustainable living, while also contributing to the political independence of Europe from energy resources in third countries. Like you, I hope we can actually reduce emissions in ten years and, at the same time, slow down our growing dependency on the energy resources of third countries, particularly oil and gas. I warmly welcome this directive, which will provide a new impulse for innovation in the area of heating not just new, but also old buildings. Buildings account for as much as a third of greenhouse gas emissions, so our objective naturally includes active financial assistance from Member States as well. I also welcome the proposal from my colleague, Mr Marinescu, to set up a special fund. The fund would, of course, support not only heating for blocks of flats, but also for all buildings in the EU.
(DE) Mr President, ladies and gentlemen, in 2008, the EU committed to a 20% reduction in energy consumption by 2020. Improving the energy efficiency of buildings - with the goal of achieving near-zero energy houses - will not only reduce energy consumption. This directive will also help us to overcome the crisis. Its realisation requires experts and specialists, thereby creating jobs. Moreover, in the long term, it will reduce the household expenses of European citizens. Finally, I would like to mention the energy situation in the existing stock of houses and other buildings and the necessity of bringing about a corresponding improvement in their energy situation.
Mr President, honourable Members, we are in agreement as to the important role played by the building stock, the renovation of existing buildings and the construction of new buildings in achieving our common goals of energy efficiency and reducing CO2 emissions. In other areas that we have to address - power stations, the energy mix in general or the automotive sector - there are relatively few players to approach: energy companies or the 12 to 15 car-producing enterprises of Europe. This means that the number of partners to be won over is manageable.
In the area of buildings, there are a huge number of players. Homeowners, tenants, users, the municipalities with their town planning and urban development in general, those drawing up regional building legislation - generally the provinces or national states; in short, no other area is so important for reaching our percentage targets for energy and the climate as the construction sector, and no sector has so many millions of partners to bring on board - both horizontally and vertically. That is why this directive is an important step, but no doubt it is not the last word on the matter.
I am pleased to have your suggestions and contributions, which we have been following closely. Believe me when I say that I consider the enforcement of this directive to be just as important as its elaboration. At present, the directive is on paper. Its value will come with its transposition. For that we need everyone on board - the Member States, but also the municipal administrations and the owners and users of our building stock.
We want our energy saving measures to be implemented not just in new builds, but also in renovation work. In the coming weeks, we will be making a proposal for how the EUR 115 million or more can be used in specific terms in the near future. We are working intensively on the preparations for this. We want to present it as late as possible in order to know whether there is more than EUR 115 million available, but in good time to ensure that no funds are lost because of time constraints. We would be happy to have further discussions about this programme for renewable energy and energy efficiency in July and September with Members who are interested.
We are currently in talks with Commissioner Hahn concerning how regional programmes can be oriented more towards energy goals in the current financial period - he has given his express support to this idea - and how we can use the forthcoming funding programmes to give greater priority to the subject of energy and buildings in the next financial period. I need your help in this. We have long been making preparations for the next financial period. You are familiar with the main programmes in the budget of the European Union. I suspect that the Member States will not want to give us more money. In this time of crisis and budgetary consolidation, I suspect that we will have to make do with what we already have - this percentage of GDP.
This makes it all the more important to give priority to energy, energy research and energy saving programmes for the players on the ground and, as a supplement to this, also to infrastructure. In the run-up to the next financial period, I hope to debate with you how we can link local, regional and national programmes for building renovation with our goals and, where appropriate, also with a supplementary European financing programme. As I said, it is an important step - but not the last. Consequently, I welcome your suggestions.
I am sure that you will keep a check on us to ensure that the directive can also be successfully implemented in practice. I would like to thank all the Members of this House, particularly the lead rapporteur. May I point out that this framework directive is being watched with interest in other regions of the world such as China and the US. Europe is at least a significant step ahead of other continents in this respect.
I would first of all like to thank the shadow rapporteurs for the support they gave. This is only the start of a process aimed at increasing energy efficiency in buildings, one which will involve the European Parliament as a permanent, ambitious partner and which will also require transparency when adopting delegated acts. Admittedly, we have indeed made a clear differentiation between new and existing buildings, taking into account both the property type, which varies from one country to another, and the current stock of buildings.
I believe that Member States and the Commission must use the half-term review of the financial outlook, due to take place in 2010, to review the operational programmes and allocate more funds to the energy efficiency of buildings. Member States can use a rate of 4% of the ERDF allocation and, where they see fit, a reduced VAT rate, but this must not be less than 5% for work relating to energy efficiency in buildings.
I would like to stress that all the funds allocated to energy efficiency in buildings will feature in jobs and in taxes and charges paid locally, regionally or nationally, bearing in mind the local nature of this work. Only if we increase the absorption level of the 4% ERDF allocation earmarked for energy efficiency in buildings during the 2010-2013 period will we be able to ask later on for a significant increase in this rate for the 2014-2020 financial period. I would suggest somewhere between 8 and 12%.
In addition, I ask the European Commission to allow the EUR 115 million left over unspent from the European Economic Recovery Plan to be allocated to the Smart Cities Initiative. I believe that, especially when planning the 2014-2020 financial period, energy efficiency must be our top priority, along with programmes targeted at rural areas.
The European Parliament has also requested at first reading for a fund to be created specifically for energy efficiency, starting in 2014. Commissioner, we will give you our support in creating this fund.
The debate is closed.
The vote will take place on Tuesday, 18 May 2010.
Written statements (Rule 149)
With this package of legislative action, we are taking a quantum leap towards an environmentally friendly society. After all, buildings are responsible for approximately 40% of CO2 emissions. In the next few years, we are going to gradually drive back these emissions to zero. This is both great for the pockets of all consumers and, of course, good for employment, as investment in environmentally friendly buildings is labour-intensive. Now, in the short term, we must pull out all the stops to accelerate the renovation of existing buildings in particular, and we must help private individuals to do this. Special attention must be paid to the tenants of social housing in this connection. Social housing associations must receive encouragement and a substantial boost to ensure that they renovate the older buildings in the short term, so that the most disadvantaged tenants, too, can derive the maximum benefit from them.
The energy performance of buildings is an area with strong potential for the European Union. The fall in energy consumption facilitated by the measures introduced in this text will contribute to increasing the energy independence of the EU, and takes us towards a European energy efficiency policy. The success of this policy also depends on the Member States, who must use financial measures such as reducing VAT, allocating the maximum authorised proportion of European funds to energy performance, and so on. At the level of the citizens, these advances will also benefit European households, who will notice a reduction in their energy spending. On average, this represents 33% of a household's income, and can be as much as 54% for households with more modest incomes. In practice, therefore, I would like the improvements in the energy performance of buildings mainly to benefit this last category of citizens. We must be mindful of the costs incurred by introducing new norms. If the costs of construction and renovation have repercussions for rents, this could make the benefits of the energy performance of buildings inaccessible to those who would need them most.
With regard to energy-efficient buildings, I consider it very important for us to address the question of energy-efficient buildings. We need to treat this issue as a priority because Europe is seeing the emergence of an energy crisis. The European Union has committed itself to reducing its energy consumption by 20% by 2020 and to ensuring that 20% of the energy used will come from renewable energy sources. In addition, however, attention must also be paid to the question of energy efficiency, particularly in the construction industry, since this sector is one of the biggest energy consumers (40%), as well one of the biggest emitters of carbon dioxide. This focus on the construction sector is especially important in the countries of Central Europe, where the outmoded buildings inherited from the former regime means that we are wasteful in our use of available energy. Modernising residential buildings offers particularly important opportunities. Replacing doors and windows and fitting state-of-the-art insulation can help keep household energy spending down. In Western Europe, the construction of energy-efficient buildings is already on the upswing, their popularity being due largely to state subsidies. Unfortunately, in Central Europe, there is no system yet for providing greater incentives for investment in passive houses, even though such technology could help reduce the ever-increasing dependency on gas. This is why I consider it important to support the report, which is why I have voted in favour.
The energy used by buildings represents almost one third of the total energy used in the European Union. For precisely this reason, there is significant potential in this sector for reducing energy use - not only because of obligations undertaken concerning reductions in greenhouse gas emissions, but also because of the question of energy security. Among the more important provisions of the directive we are working on is the concept of 'nearly zero energy buildings'. Let us recall that by the end of 2020, all new buildings are to be nearly zero energy buildings, and this is to be achieved two years before that for the public sector, which should be leading by example. However, two features of the directive under discussion deserve a positive response. Firstly, the establishment by 2020 of the Energy Efficiency Fund, an instrument which will help increase private and public investment in projects intended to improve the energy efficiency of buildings. This kind of structural support affords an opportunity for the achievement of our objectives. Secondly, inclusion in the draft directive of a provision on the introduction of intelligent metering and active control systems (smart metering) that aim to save energy. Introduction of these systems on a large scale can bring benefits for consumers in terms of price, efficiency of use and energy security.